Dear Senator Duplessis:
Your opinion request was forwarded to me for research and reply. You seek guidance from this office to determine whether Orleans Parish School Board ("OPSB") is currently governed by Act 35 of the 2005 First Extraordinary Session of the Louisiana Legislature ("Act 35"). It is the opinion of this office that OPSB is currently governed by Act 35.1
The Recovery School District ("RSD") was created in 2003 to provide an appropriate education to children who had been attending failing schools. La.R.S. 17:1990(A)(1) provides in pertinent part "[t]he Recovery School District [. . .] is hereby established to provide an appropriate education for children attending any public school or secondary school operated under the jurisdiction and direction of any city, parish or other local public school board, or any other public entity [. . .] which has been transferred to its jurisdiction." The effect of the enactment of Act 35 was to transfer certain schools to the RSD and to provide for the operation and management of such schools.
The Louisiana Legislature enacted several statutes relating to the RSD. One such statute, La.R.S. 17:1990(A)(2)(a), states that the RSD may provide for the supervision, *Page 2 
management, and operation of a school placed under its jurisdiction and may receive, control, and expend the local, state and federal funds attributable to that school. Furthermore, La.R.S. 17:10.5(C)(1)(a) provides that the RSD will retain jurisdiction over any school transferred to it until the Board of Elementary and Secondary Education, upon the recommendation of the local school district's administrating agency, enters into an agreement for the return of the school. However, the RSD will retain jurisdiction of any school transferred to it for a period of not less than five years. See La.R.S. 17:10.7(C)(1).
In November 2005, after the enactment of Act 35, more than one hundred (100) schools in Orleans Parish were transferred to the RSD, while sixteen (16) schools remained under the jurisdiction of OPSB. La R.S.17:10.7 prescribes when a school may be transferred to the RSD. La.R.S.17:10.7(A)(1) provides in pertinent part:
  [e]ach elementary or secondary school that participates in a spring cycle of student testing and has a baseline school performance below the state average [. . .] that is a school in or granted a charter by a city, parish, or other local public school system that has been declared to be academically in crisis2 pursuant to La.R.S. 17:10.6, and that has at least one school eligible to transfer to the Recovery School District pursuant to R.S. 17:10.5, shall be designated a failing school and shall be transferred to the jurisdiction of the Recovery School District.
Individual schools which remained under the jurisdiction of OPSB, after the enactment of Act 35, were schools which were not classified as failing. Your opinion request notes that the schools which are currently under the jurisdiction of OPSB are not failing schools. However, it is the opinion of this office that OPSB is still subject to the provisions of Act 35 because OPSB is still considered to be a school system academically in crisis. This office finds support for this in La.R.S.17:10.6(G) which provides "[i]f found to be academically in crisis, a local system shall remain so until the academic performance of the students in the system has improved sufficiently to improve the school performance sufficiently that the system is no longer defined as academically in crisis."3 Hence, the statutory provisions relating to the RSD, particularly those of Act 35, would be applicable to OPSB because OPSB has not yet regained its status as a school system which is academically acceptable (i.e. not academically in crisis). *Page 3 
Act 35, which is codified in several Louisiana Revised Statutes including La.R.S. 17:10.7 and 17:1990, provides guidance on the transfer of schools to and from the RSD and does not provide for the return of the transferred schools to OPSB for a minimum of five (5) years. Thus, it is the opinion of this office that while the individual schools of OPSB may not be classified as failing schools, OPSB is still subject to the provisions of Act 35 because of the transfer of the majority of its schools to the RSD.
We hope this sufficiently answers your inquiry. If we may be of further assistance, please do not hesitate to contact this office.
  Yours very truly,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  BY:__________________________
  Cherie A. Lato
  Assistant Attorney General
  CCF, Jr.:CAL
1 Your opinion request asked for assistance in determining whether Orleans Parish schools are currently governed by Act 35. The jurisdiction of non failing schools was not affected by the enactment of Act 35; however, the failing schools within OPSB were transferred to the RSD pursuant to the passage of Act 35. Schools in Orleans Parish will fall under the jurisdiction of either the RSD or OPSB; therefore, it is not possible to discuss Orleans Parish schools as a whole. The individual schools under the jurisdiction of OPSB are not failing schools; however OPSB is still subject to the provision of Act 35. For purposes of clarity, this opinion will discuss the applicability of Act 35 to OPSB.
2 The term "academically in crisis" means any local system in which more than thirty schools are academically unacceptable or more than fifty percent of its students attend schools that are academically unacceptable. See La.R.S. 17:10.6(B)(1).
3 It is important to note that La.R.S. 17:10.5 and La.R.S. 17:10.6
did not codify Act 35. However, these statutes are still relevant to this analysis because these two statutes and the revised statutes which codified Act 35 all relate to failing schools systems academically in crisis and the RSD.